SILVERMAN, Circuit Judge,
concurring in part and dissenting in part.
I agree that the district court erred in granting Paniagua-Ortiz a three-level downward departure based upon a combination of factors, and I therefore join in that part of the decision. I disagree, however, with the majority’s conclusion that the district court did not err in granting her a downward departure for “cultural assimilation.” Accordingly, I respectfully dissent from that part of the decision.
In United States v. Lipman, 133 F.3d 726, 730 (9th Cir.1998), we held that a sentencing court has authority under U.S.S.G. § 5K2.0 to consider evidence of “cultural assimilation.” However, we limited the application of this factor to circumstances in which the facts were “sufficient to take the case out of the [relevant] Guideline’s heartland.” Id. We also noted that, to the extent cultural assimilation denotes family and community ties, a district court may depart on the basis of cultural assimilation only in “extraordinary circumstances.” Id.
In my view, this case lacks the sort of “extraordinary circumstances” that justify a downward departure for cultural assimilation. In granting Paniagua-Ortiz a downward departure on this basis, the district court relied on her length of residence in the United States, her schooling here, her literacy in English, and the fact that most of her family lives here. None of these facts, however, shows the type of extraordinary “assimilation” into American culture contemplated by Lipman, nor do they take this case out of the heartland of illegal reentry cases.
As I see it, Paniagua-Ortiz has not assimilated herself to this culture in any manner other than to continue pursuing her criminal lifestyle. In 1986, she was convicted of burglary and forgery. In 1987, she was convicted of petty theft and being under the influence of a controlled substance. In 1990, she was convicted of forgery and attempted murder. The attempted murder charge stemmed from her vicious assault on an elderly man, whom she repeatedly stabbed in the back with a knife, struck in the head with a fire extinguisher and a frying pan, bit on the wrists, and tried to burn by setting fire to his home while he was locked in the bedroom. Paniagua-Ortiz was deported in 1995, convicted of illegal re-entry in 1996, deported in 1998 and again in 2000, and convicted of illegal re-entry in 2002. Reviewing this determination de novo, I would reverse district court’s three-level downward departure on the basis of “cultural assimilation.”